IN THE
TENTH COURT OF
APPEALS










 

No. 10-03-00313-CV
 
Clayton Henry,
                                                                      Appellant
 v.
 
Lance A. Fest,
                                                                      Appellee
 
 

From the 361st District Court
Brazos County, Texas
Trial Court # 03-001082-CV361
 

DISSENTING Opinion

 




          Is
a piece of paper that we all know as a “green card” not a return of service
because it is not on a form called “return” or “return of service”?  The issue here is simple.  Can a document be what it is, even if it does
not have that label?
          Under
the facts of this case, I believe the “green card,” having been signed upon its
return by the clerk, and which contains all the requirements of a return, when
affixed to the citation is a return even if it is not labeled as such.


          Thus,
the error complained of is not apparent from the face of the record.  I would affirm the judgment.
 
                                                                   TOM
GRAY
                                                                   Chief
Justice
 
Dissenting
opinion delivered and filed April 13, 2005